PER CURIAM.
Catrina Ileen Hall seeks belated appeal from judgment and sentence imposed in Liberty County case number 06-28-CFA, rendered by filing with the clerk on August 21, 2006. Petitioner relies upon her letters to her trial attorney and the sen*83tencing judge which express her desire to appeal. The state opposes the petition on grounds that petitioner entered a plea and would have no viable issues for appeal but we find this argument to be without merit. State v. Trowell, 739 So.2d 77 (Fla.1999).
The letter to the circuit judge is dated September 14, 2006, and contains a stamp showing it was filed with the circuit court clerk on September 19, 2006. It states, in pertinent part, that “I am apealing [sic] my case” and appointment of counsel for the appeal is requested. We find this correspondence can and should be treated as a timely notice of appeal and motion for appointment of counsel in accordance with Wynn v. State, 557 So.2d 188 (Fla. 1st DCA 1990).
The clerk of the circuit court is hereby directed to treat the September 14, 2006, correspondence as a timely notice of appeal and forward it to this court pursuant to Florida Rule of Appellate Procedure 9.040(g) for further proceedings. Because this court’s jurisdiction was timely invoked, the petition for belated appeal is denied as moot. Jackson v. State, 834 So.2d 305 (Fla. 1st DCA 2002).
PETITION DENIED.
BROWNING, C.J., WOLF, and KAHN, JJ., concur.